Contrary to the plaintiff’s contention, the Supreme Court providently exercised its discretion in granting that branch of the defendants’ cross motion which was pursuant to CPLR 3126 to strike the complaint on the ground of spoliation of evidence based on the plaintiffs negligent failure to preserve key pieces of evidence which, in light of the nature of the claims asserted, were crucial to the defense of this matter (see Lichtenstein v *627Fantastic Mdse. Corp., 46 AD3d 762 [2007]; Horace Mann Ins. Co. v E.T. Appliances, 290 AD2d 418 [2002]; Behrbom v Healthco Intl., 285 AD2d 573 [2001]; Squitieri v City of New York, 248 AD2d 201 [1998]).
The plaintiff’s remaining contentions are without merit. Skelos, J.P., Fisher, Dillon and McCarthy, JJ., concur.